DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 16, 18-20, 22, 23, 25, 27, 29, and 30 are pending in the application.  Claims 9-15, 17, 21, 24, 26, and 28 have been canceled.  Claims 1 and 29 have been amended.

Allowable Subject Matter
Claims 1-8, 16, 18-20, 22, 23, 25, 27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office Action, claims 26 and 29 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 1 has been amended to incorporate the allowable subject matter from claim 26, which has been canceled.  Claim 29 has been rewritten in independent form, including all of the limitations of claim 1 and intervening claim 28, which has been canceled.  Claims 2-8, 22, and 23 are dependent on claim 1, thus are also allowable over the prior art of record.
Claims 16, 18-20, 25, 27, and 30 are allowable over the prior art of record for the reasons provided in the previous Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.D.K/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771